DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 9, filed 6/2/22, with respect to the rejection(s) of claim(s) 38 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously presented prior art US 5,815,853 (Chase) which teaches the formation of a swimming pool with a wall formed from a single continuous sheet of material comprising a plastic core to which a fabric sheet is laminated.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case Valois (US 3,869,736) discloses the construction of a pool wall utilizing fiberglass reinforced plastics, in which fiberglass is a composite material comprising resin and reinforcing strands of glass fiber. Valois however doesn’t specify if the material forming the wall is layered or if the resin of the fiberglass reinforced plastic is a thermoplastic resin. Lazzara (US 2015/0204476) teaches that when using a composite material comprising reinforcing strands of glass fiber that layering the material with the strands oriented in different directions in different layers increases the strength of the composite material. Lazzara also teaches that different resins can be applied for different purposes (desired strength, desired resiliency, costs and additive properties such as UV protection) including thermoplastic resins.
As such Valois already establishes the use of at least one layer of fiberglass material (a layer of material comprising a glass fibers embedded in a resin) while Lazzara teaches that by providing multiple layers of fiberglass material, with orientations of the embedded glass fibers controlled by design, can produce a stronger material with desired strength and resiliency characteristics. 

In response to applicant's argument that Lazzara teaches using multiple layers of fiberglass as a reinforcement to an existing structure and not to directly construct a pool wall, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case Valois establishes forming a pool wall with fiberglass material but provides no specifics of how the fiberglass material is formed/constructed. Lazzara teaches that layering fiberglass with multiple layers of resin and strands of glass fiber, the strands oriented in controlled and selected orientations in each layer, provides increased strength and resiliency in a controlled/desired manner. As such one of ordinary skill would recognize that the fiberglass material of Valois can be formed through a plurality of layers of fiberglass material with the strand orientation of different layers selected to produce the desired strength/resiliency in the wall as required by the pool design. 

Applicant has argued that the teaching of Lazzara is inappropriate for use teaching a structure for use in forming a pool wall due to the hoop stresses and outdoor exposure expected with a swimming pool. It is noted that Lazzara cites fluid storage tanks (Para. 0003, 0030) as a possible structure which the layered fiberglass material is applicable, that the resin in which the glass fibers are embedded can be selected to provide additional properties such as resistance to ultraviolet light (Para. 0058) and that the material is intended to be utilized in scenarios comprising high loads/stress and exposure to harsh environments (Para. 0004). Furthermore Lazzara cites plastic structures as a type of structure which can be reinforced and Valois discloses a pool wall which is made from fiberglass reinforced plastics material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,869,736 (Valois) in view of US 2015/0204476 (Lazzara).
	Regarding claim 1, Valois discloses a swimming pool comprising a wall (11) forming an enclosed perimeter of the swimming pool, the pool wall made of a fiberglass reinforced plastics material (C2 L12-14) (‘resin with reinforcing glass fibers’).
	Valois, however, does not disclose details of the material construction of the wall such as the number of layers of fiberglass reinforced plastic material, whether or not the glass fiber strands are placed in controlled orientations and does not specify if the resin upon which the glass fibers are installed is a thermoplastic resin.
	Lazzara teaches the formation of a composite material (140/200) for reinforcing various structures including fluid transport pipes (pipes/pipelines) and fluid storage tanks (Para. 0003, 0030). The material comprises a plurality of layers (210/220/230/240) of material each including elongate glass fiber (Para. 0032-0033) strands of reinforcing material (212/222/232/242) and a resin material (Para. 0032-0033). The resin may be a thermoplastic resin (Para. 0058). In each layer the glass fiber strands are oriented in a single direction/orientation (Para. 0033-0034, Fig. 2). Lazzara further teaches that each layer can be formed such that its glass fiber strands are oriented in a different direction than those next to it or that adjacent layers can have their strands oriented in the same direction (Para. 0033-0034; Fig. 2) depending upon the intended application of the material/expected forces. Lazzara further teaches that while the depicted skew is shown as 45 degrees the actual angle of skew would be dependent upon the reinforcement application such as the shape and intended use of the reinforced structure (Para. 0034).
	It would have been obvious to one of ordinary skill in the art to provide a plurality of layer of resin and glass fiber material with the glass fibers of at least one layer oriented in a different direction to the glass fibers of another layer, as taught by Lazzara, to provide greater strength to the pool wall to resist forces in/from multiple directions.
	It would have been obvious to one of ordinary skill in the art to select an appropriate resin material such as a thermoplastic resin, as taught by Lazzara, to provide the strength and resiliency required of the material according to the design of the structure, to meet cost requirements and/or to provide additional material properties such as ultraviolet light resistance.
	Regarding the requirement of ‘a first set of the plurality of layers’ and ‘a second set of the plurality of layers’ having their strands in different orientations it is noted that Lazzara teaches, as previously discussed, a plurality of layers and teaches adjacent layers having different orientations (each layer of the adjacent layer being a ‘set’). Lazzara also teaches that adjacent layers may have their strands in matching orientations. As such the teachings of Lazzara teaches an arrangement of a first plurality of layers (different definition of a ‘first set’) having their strands in identical orientations (the adjacent layers of the ‘set’ having the same first orientation) and a second plurality of layers having their strands all in a second orientation (the adjacent layers of the second ‘set’ having the same second orientation) different than the first (first and second ‘set’ may be separated by other construction material or may be adjacent and have different orientations as taught by Lazzara). The number of layers and orientations being selected based upon design requirements of the planned system/apparatus.

	Regarding claim 2, Valois in view of Lazzara teaches the invention as claimed except for specifically locating two layers of aligned glass fiber strands on an inside layer. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize two inner layers with glass fiber strands oriented in the same direction in order to properly address the forces expected to act upon the pool wall. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

	Regarding claim 3, Valois in view of Lazzara teaches the invention as claimed except for specifically locating two outer layers of glass fiber strands aligned offset from the inner layers. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide two outer layers with glass fiber strands offset from the inner layers in order to properly address the forces expected to act upon the pool wall. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

	Regarding claims 4-5, Valois in view of Lazzara teaches the invention as claimed except for specifically orienting the inner layers such that the fiber strands run in a direction of the circumference of the pool wall with strands of the outer layers being offset by 90 degrees.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a plurality of layers of glass fiber strand material with the inner layers oriented in the direction of the circumference of the pool with the outer layers skewed by 90 degrees depending upon the shape of the pool and the expected/designed forces caused by the water within the pool. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C). 
	
	Regarding claim 7, Valois in view of Lazzara teaches the invention as claimed with Lazzara further teaching that the layers of glass strands are joined by thermoplastic resin (Para. 0020, 0023-0025, 0033, 0058).

Claims 6 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Valois in view of Lazzara as applied to claim 1 above, and further in view of US 5,815,853 (Chase).
	Regarding claim 6, Valois does not specify if the pool wall has an ultraviolet attenuating film on its outer surface. 
	Chase teaches a pool wall comprising an ultraviolet attenuating film (20) on its outer surface. 
	It would have been obvious to one of ordinary skill in the art to provide an ultraviolet attenuating film on the outer surface of the pool wall, as taught by Chase, to protect the pool wall from being damaged by exposure to sunlight.

	Regarding claim 38, Valois states that the pool has opposing ends secured together at joints to form the enclosed perimeter (Figs. 4-7) but does not state that the wall is made of a single continuous sheet of material.
	Chase teaches a swimming pool comprising a wall (12) formed from a plastic core (18) to which a fabric sheet (20) is laminated. The wall comprising a single continuous sheet of material having opposing ends joined together to form a closed perimeter (Fig. 1).
	It would have been obvious to one of ordinary skill in the art to utilize a single sheet of material joined at its ends, as taught by Chase, to form smaller pools which do not require extensive support and/or accessory systems or to form a pool intended to be fixed in place for an extended period and as such has no requirement for the increased portability provided by a plurality of smaller panels.

Claims 36-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Valois in view of Lazzara as applied to claim 1 above, and further in view of US 3,749,244 (Jannuzzi).
	Regarding claims 36-37, Valois states that the pool comprises a top rail (27), a liner (25) which is disposed in the enclosed perimeter and secured to the top rail (Fig. 3) and a plurality of supports (16) spaced along a circumference of the pool wall and attached to the rail. Valois further states that the pool wall forms upper and lower flanges (12/13) but does not explicitly state that the bottom flange acts as a bottom rail.
	Jannuzzi teaches a swimming pool comprising a fiberglass wall (12/24/26) which extends between a top rail (18) and a bottom rail (22).
	It would have been obvious to one of ordinary skill in the art to provide the pool wall with a bottom rail, as taught by Jannuzzi, to provide greater strength to the wall and help it maintain its shape. 

	Regarding claim 39, Valois states that the ends of the wall (11b/11c) overlap each other (Fig. 6) and that the ends are provided with reinforcement strips (19/20) bonded thereto a which provide an area of increased thickness and a plurality of securement holes are formed in the areas of increased thickness to receive fasteners (22) for securing the opposing ends together. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,208,084 (Collins) teaches the formation of a swimming pool wall comprising providing an inner core section of honeycomb material and then installing a first set of a plurality of reinforcing layers (16) on one side of the core section and installing a second set of a plurality of reinforcing layers (17) on the opposing side of the core section. Collins further teaches that the reinforcing layers are formed from glass fibers embedded in a resin matrix and specifically cites a polyester resin although it also teaches that different resins may be utilized with selection based upon design choices such as strength, resiliency and cost. 

	US 3,486,289 (Lavack) teaches a swimming pool comprising a wall formed from a single sheet of material joined at its opposing ends.

	US 4,047,340 (Witte) teaches a swimming pool made of wall panels formed from thermoplastic resins into which glass fibers are embedded (C11 L59-68).

	US 7,802,324 (Layfield) teaches a spa body comprising a shell formed from thermoplastic resin with a rigidizing layer of fiberglass (C5 L11-22).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754 

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754